EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mellissa Hunter-Ensor on 12/7/2021.

2. Claims 5, 15-22 and 24 are rejoined. 
3. Claim 23 is cancelled.
4. Claims 15, 16 and 24 are amended as follows: 


15. A method for obtaining a neural organoid of claim 1, the method comprising:
(a) selecting minimally adherent human induced pluripotent stem cells (hIPSCs) from a
mixed culture of hIPSCs and gamma irradiated mouse embryonic fibroblast feeder cells
(MEFs), and culturing the hIPSCs under conditions that facilitate sphere formation to obtain an embryoid body (EB); (b) transfering the EB to a plate and culturing under conditions that induce neuroectodermal differentiation; (c) culturing the EB in a three-dimensional matrix comprising growth factors for about 3-5 days under static conditions; (d) culturing the EB in a three-dimensional matrix under conditions that facilitate the laminar flow of growth media, thereby obtaining a neural organoid.
 from (b) in a low-attachment plate under conditions that promote neural induction and selecting embryoid bodies displaying neuroectodermal outgrowth from the embryoid body; (d) embedding the selected embryoid body in a 3-dimensional culture matrix and culturing under conditions that promote neural organoid development while gently oscillating the culture 2-3 times daily; and (e) statically culturing the neural organoid.


Claim 24. The neural organoid of claim 5, wherein the neural organoid comprises a genetic mutation associated with Alzheimer's disease or tuberous sclerosis.

				REASOSN FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of the claims is the inclusion of the neural organoid comprising identifiable neural structures including a cerebral cortex, a cephalic flexure and an optic stalk.  Previously cited Thomson et al. fails to teach a neural organoid comprising such identifiable structures.  





 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632